Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 1 of 12 PagelD #:20

GROUP EXHIBIT 1
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 2 of 12 PagelD #:21

ited

States of Amp;

Gnited States Patent and Trademark Office lly

GRUMPY CAT

Reg. No. 4,907,212
Registered Mar. 1, 2016
Int. CL: 16

TRADEMARK
PRINCIPAL REGISTER

 

Wi cteth, Rta

Director of the United States
Patent and Trademark Office

GRUMPY CAT LIMPTED (OHIO LIMITED LIABILITY COMPANY)
C/O KIA KAMRAN PC

1900 AVENUE OF THE STARS, 257TH FLOOR

LOS ANGELES, CA 900674301

FOR: ALBUMS FOR STICKERS: BLANK JOURNAL BOOKS; BLANK JOURNALS; BLANK
WRITING JOURNALS; BOOKS IN THE FIELD OF COMEDY, BOXES OF CARDBOARD OR
PAPER, BRAG BOOKS, BUMPER STICKERS; COFFEE TABLE BOOKS FEATURING
COMEDY: COLORING BOOKS: COMIC BOOKS: COMPOSITION BOOKS: DECALS, FN-
VELOPES: GIF T BAGS: GIFT BONES, GIF T WRAP PAPER; GIFT WRAPPING PAPER; GIFT-
WRAPPING PAPER, MEMORY BOOKS, MINI PHOTO ALBUMS; NOTE BOOKS; PAPER
BOWS FOR GIFT WRAP; PAPER GIFT BAGS; PAPER GIFT TAGS; PAPER GIFT WRAP;
PAPER GIFT WRAP BOWS; PAPFR GIFT WRAPPING RIBBONS, PAPER NAPKINS; PHOTO
ALBUMS: PHOTOGRAPH ALBUMS, PHOTOGRAPHIC ALBUMS; PICTURE BOOKS;
PLASTIC GIF TE WRAP, PLASTIC PAGES FOR HOLDING COLLECTIBLE CARDS, TRADING
CARDS, PHOTOGRAPHS, REMOVABLE TATTOO TRANSFERS; SCRAP BOOKS, SCRAP-
BOOK ALBUMS, SFRIFS OF FICTION BOOKS: SERIES OF FICTION WORKS, NAMELY,
NOVELS AND BOOKS; SERIES OF NON-FICTION BOOKS IN THE FIELD OF COMEDY;
SKL TCH BOOKS; STICKLR ALBUMS, STICKERS, STICKERS AND STICKER ALBUMS:
STORY BOOKS, TABLE NAPKINS OF PAPER, TEMPORARY TATTOO TRANSFERS; TISSUI
PAPER; WRAPPING PAPER, IN CLASS 16 (U.S. CLS. 2, 5, 22, 23. 29. 37. 38 AND 50).

HIRST USE 7-23-2013, IN COMMERCE 7-23-2013

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZE. OR COLOR.

OWNER OF U.S. REG. NOS, 4.417.549 AND 4,527,097.

NO CLAIM IS MADE TO THE EXCLUSIVE RIGHT 1O USk "CAT". APART FROM THE
MARK AS STIOWN

SER. NO. 86-479,710, FILED 12-12-2014.

ELIZABETH KAJUBEL EXAMINING ATTORNEY
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 3 of 12 PagelD #:22

ited States of Amery,

Gnited States Patent and Trademark Office lty

GRUMPPUCCINO

Reg. No. 5,516,378
Registered Jul. 17, 2018
Int. Cl.: 30

Trademark

Principal Register

 

Aree barr

Director of the United States
Patent and Trademark Office

GRUMPY CAT LIMITED (OHIO LIMITED LIABILITY COMPANY)
1900 Avenue Of The Stars, 25th Floor

C/o Kia Kamran, P.c.

Los Angeles, CALIFORNIA 900674301

CLASS 30: Coffee-based beverage containing milk
FIRST USE 7-1-2013; INCOMMERCE 8-1-2013

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
PARTICULAR FONT STYLE, SIZE OR COLOR

SER. NO. 86-169,872, FILED 01-20-2014
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 4 of 12 PagelD #:23

ited

Reg. No. 4,820,434
Registered Sep. 29, 2015
Int. Cls.: 9, 21,25 and 28

TRADEMARK
PRINCIPAL REGISTER

 

“Pit ckutl,, Mi Fax.

Director of the United States
Patent and Trademark Office

GQhuited States Patent and Trademark Office lty

 

GRUMPY CAT LIMITED (OHIO LIMITED LIABILITY COMPANY)
1900 AVENUE OF THE STARS, 25TH FLOOR

C/O KIA KAMRAN P.C

LOS ANGELES, CA 900674301

FOR: PROTECTIVE COVERS AND CASES FOR CELI PHONES, LAPTOPS, TABLET
COMPUTERS AND MEDIA PLAYERS: MOUSE PADS: DECORATIVE MAGNETS, REFRI-
GERATOR MAGNETS, IN CLASS 9(U.S. CLS. 21, 23, 26, 36 AND 38).

FIRST USE 1-8-2012; IN COMMERCE 1-8-2012

FOR: MERCHANDISE, NAMELY, MUGS, COFFEE MUGS, PORCELAIN MUGS, BEER
MUGS, BEER STEINS, TRAVEL MUGS, COMMUTER MUGS, MUGS NOT OF PRECIOUS
METAL, COFFEE CUPS, TEA CUPS, COASTERS NOT OF PAPER AND NOT BEING TABLE
LINEN, IN CLASS 21 (U.S. CLS, 2, 13, 23, 29, 30, 33, 40 AND 50).

FIRST USE 10-29-2012; INCOMMERCE 10-29-2012

FOR: CLOTHING, NAMELY. T-SHIRTS, SHIRTS, LONG-SLEEVED SHIRTS, POLO SHIRTS,
SWEATSHIRTS, HOODIES, IN CLASS 25 (U.S. CLS. 22 AND 39).

FIRST USE 9-28-2012; IN COMMERCE 9-28-2012
FOR: PLAYING CARDS, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).
FIRST USE 1 1-9-2012; IN COMMERCE [1-9-2012

THE MARK CONSISTS OF THE HEAD AND NECK OF A WHITE FELINE WITH BROWN
AND BLACK EARS. THLE CAT HAS GREEN EYES WITH BLACK PUPILS. SURROUNDING
LACILEYE OF THE CAT IS AN IRREGULAR SHAPED CIRCLE CONSISTING OF BROWN,
BLACK AND BEIGE FUR. THE CAT HAS WHITE FUR ABOVE ITS NOSE AND SURROUND-
ING ITS MOUTH. ITS NOSE AND MOUTH ARE OUTLINED IN PINK AND BLACK. THE
CAT'S MOUTH IS INA FROWN, SURROUNDING THE MOUTH ARE WHITE WHISKERS.

THE COLOR(S) WHITE, BEIGE, BROWN, BLACK, GREEN AND PINK IS/ARE CLAIMED
AS A FEATURE OF THE MARK.
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 5 of 12 PagelD #:24

Reg. No. 4,820,434 SER. NO. 85-983,483, FILED 1-31-2013.

DEBORAH LOBO, EXAMINING ATTORNEY

Page: 2/ RN # 4,820,434
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 6 of 12 PagelD #:25

ited States of Amery,

Gnited States Patent and Trademark Office lly

GRUMPY CAT

Reg. No. 4,417,549

Registered Oct. 15,
Int. Cls.: 9, 16, 21.
and 41
TRADEMARK

SERVICE MARK

25

2013

PRINCIPAL REGISTER

 

ex La

 

3d

ane

fe

 

GRUMPY CAT LIMITED (OHIO LEIMPPED LIABILITY COMPANY)
1100 GLENDON AVENUF, 14TH FLOOR

COKIA KAMRAN, ESQ.

LOS ANGELES, CA 90024

FOR: PROTECTIVE COVERS AND CASES FOR CELL PHONES, LAPTOPS. TABLET
COMPUTERS AND MEDIA PLAYERS; MOUSE PADS; DECORATIVE MAGNETS. REEFRI-
GERATOR MAGNETS, DIGITAL MATERIALS, NAMELY, DOWNLOADABLE VIDEO FILES
FEATURING COMEDY, COMPUTER APPLICATION SOFTWARE FOR MOBILE PHONES,
NAMELY, SOPTWARE FOR GAMES AND DISTRIBUTING IMAGES, VIDEOS AND INFORM-
ATIONJIN CLASS ¥ (U.S. CLS. 21, 23, 26,36 AND 38).

FIRST USP [ 1-8-2012; IN COMMERCE [1-8-2012

FOR: PAPER GOODS, NAMELY. POSTERS, ART PRINTS, NOTE CARDS, GREETING
CARDS, CHRISTMAS CARDS. PLAYING CARDS. POSTCARDS, POSTAGE STAMPS,
CALENDARS. EN CLASS 16(UUS. CLS. 2, 5, 22, 23, 29.37.38 AND 50)

HIRST Usk E1-9-2012, IN COMMERCE [1-9-2012

FOR: MERCHANDISE, NAMELY, MUGS. COFFEE MUGS, PORCELAIN MUGS, BEER
MUGS, BEER STEINS. TRAVEL MUGS. COMMUTER MUGS, MUGS NOT OF PRECIOUS
METAL, COPFLE CUPS, TEA CUPS, COASTLRS NOL OF PAPER AND NOL BLING TABLE
LINEN, IN CLASS 21 (U.S. CLS. 2. 13. 23.29. 30, 33. 40 AND 30)

FIRST USF [1-4-2012; IN COMMERCE [1-5-2012

FOR: CLOTHING, NAMELY, TSHIRTS, SHIRTS, LONG-SLEEVED SHIRTS. POLO SHIRTS,
SWEATSHIRTS. HOODIES. IN CLASS 25 (ULS. CLS. 22 AND 39)

PIRST USP 9-28-2012, IN COMMERCE 9-28-2012
FOR: ENTERTAINMENT SERVICES, NAMELY, PROVIDING A WEBSITE FEATURING
NON-DOWNLOADABLE PHOTOGRAPHIC, AUDIO, VIDEO AND PROSE PRESEN TALIONS

IN THE FIELD OF COMEDY. IN CLASS 41 (0S. CLS. 100, LOL AND 107)

FIRST USE 9-27-2012. IN COMMERCE 9-27-2012
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 7 of 12 PagelD #:26

Reg. No. 4.41 7,549 THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
MCULARFONT, STYLE, SIZL. OR COLOR

NO CLAIM [S MADF TO THE EXCLUSIVE RIGHT TO USF "CAT", APART FROM THE
MARK AS SHOWN

SER. NO. 85-837,936, PILED 1-31-2013.

DEBORAH LOBO, EXAMINING ATTORNEY

Pa RN # 4,417,549

Gs
o
i)
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 8 of 12 PagelD #:27

qauited States of Ainp tip
Ghuited States Patent and Trademark Office ity

GRUMPY CAT

Reg. No. 4,672,289
Registered Jan, 13, 2015
Int. Cl.: 28

TRADEMARK
PRINCIPAL REGISTER

 

Wit ctuthe K Za

Deputy Director of the United States
Patent and Trademark Office

GRUMPY CAT LIMITED (OHIO LIMITED LIABILITY COMPANY)
L900 AVENUE OF THE STARS, 25TH FLOOR

COKIA KAMRAN PC

LOS ANGELES, CA 900674301

FOR: STUFFED AND PLUSH TOYS. ACTION FIGURES, DOLLS AND TOY ANIMALS. ALL
BASED ON A REAL CAL THAT IS AN INTERNET MEME , IN CLASS 28 (U.S. CLS. 22.23.
38 AND 50)

FIRST USE 11-30-2013, IN COMMERCE 11-30-2013

TIE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
MCULAR FONT, STYLF, SIZF, OR COLOR

NO CLAIM IS MADE 1O THE EXCLUSIVE RIGHT TO USE "CAL", APART FROM THE
MARK AS SHOWN

SN 85-836.805, FILED 1-30-2013.

DEBORATI LOBO, EXAMINING ATTORNEY
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 9 of 12 PagelD #:28

ited States of Amery,

Gnuited States Patent and Trademark Cffice lly

Reg. No. 5,073,528
Registered Nov. 01, 2016
Int. Cl.: 30

Trademark

Principal Register

 

WMictetl, K Lr

Director of the United States
Patent and Trademark Office

 

Grumpy Cat Limited (OHIO LIMITED LIABILITY COMPANY)
1900 Avenue of the Stars, 25th Floor

c/o Kia Kamran P.C.

Los Angeles, CA 900674301

CLASS 30: Coffee and tea
FIRST USE 12-27-2013; INCOMMERCE 12-27-2013
The color(s) white, beige, brown, black, green, pink is/are claimed as a feature of the mark.

The mark consists of the head and neck of a white feline with brown and black ears. The cat
has green eyes with black pupils. Surrounding each eye of the cat is an irregular shaped circle
consisting of brown, black and beige fur. The cat has white fur above its nose and
surrounding its mouth. Its nose and mouth are outlined in pink and black. The cat's mouth is
in a frown. Surrounding the mouth are white whiskers.

SER. NO. 85-879,272, FILED 03-18-2013
DEBORAH E LOBO, EXAMINING ATTORNEY
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 10 of 12 PageID #:29

qanited States of Amp,

Gntted States Patent and Trademark Office lly

GRUMPY CAT

Reg. No. 4,527,097 GRUMPY CAT LIMITED (OHIO LIMITED LIABILITY COMPANY)
. 1900 AVENUE OF THE STARS, 25TH FLOOR
Registered May 6, 2014 CoxkiakaMRAN PC

LOS ANGELES, CA 900674301
Int. CL: 30
FOR: COFFEE AND TEA, IN CLASS 30(U.S. CL. 46)

TRADEMARK FIRST USE 7-1-2013; IN COMMERCE 8-1-2013.

PRINCIPAL REGISTER THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM [TO ANY PAR-
LICULAR FONT, STYLE, SIZE. OR COLOR.

SN 85-981.573. FILED 3-18-2013

DEBORAH LOBO, EXAMINING APLORNEY

 

Pit ctethe Ko Lu

Deputy Director of the United States
Patent and Trademark Office
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 11 of 12 PagelD #:30

Gntted States Patent and Trademark Cffice lly

Reg. No. 4,930,286
Registered Apr. 5, 2016
Int. CL: 31

TRADEMARK
PRINCIPAL REGISTER

 

Wt ctutt. K Zu

Director of the United States
Patent and Trademark Office

 

Piticteth, Ko La

Director of the United States
Datent and Tradaeniarl Office

 

GRUMPY CAL LIMITED (OHIO LIMITED LIABILITY COMPANY)
C/O KIA KAMRAN PLC.

1900 AVENUE OF THE STARS, 25TH FLOOR

LOS ANGELES, CA 900674301

FOR. FOOD FOR ANIMALS; PET FOOD, PET TREATS, IN CLASS 31 (U.S. CLS. | AND 46).
FIRST USE 3-31-2014; IN COMMERCE 3-31-2014.

THE MARK CONSISTS OF THE HEAD AND NECK OF A WHITE FELINE WITH BROWN
AND BLACK EARS. SURROUNDING EACH EYE OF THE CAT IS AN IRREGULAR SHAPED
CIRCLE CONSISTING OF BROWN, BLACK AND BEIGE FUR. THE CAT HAS WHITE FUR
ABOVE ITS NOSE AND SURROUNDING TTS MOUTH. ITS NOSE AND MOUTH ARE
OUTLINED IN PINK AND BLACK. THE CATS MOUTH IS IN A FROWN, SURROUNDING
THE MOUTH ARE WHITE WHISKERS. THE CAT'S EYES APPEAR IN THE COLORS BLUE
AND WHITE

THE COLOR(S) WHITE, BEIGE, BROWN, BLACK, BLUE, AND PINK IS/ARE CLAIMED
ASA FEATURE OF THE MARK

SER. NO. 86-481,226, FILED 12-15-2014.

ELIZABETH KAJUBL EXAMINING ATTORNEY

OWNER OF U.S. REG. NOS. 4,417,549 AND 4.527.097,

NO CLAIM IS MADE 1O THE EXCLUSIVE RIGHT TO USE "CAL". APART FROM THE
MARK AS SIIOWN

SER. NO. 86-479.711, FILED 12-12-2014

PLIZABPTIEKAJUBE EXAMINING ATTORNEY
Case: 1:20-cv-07325 Document #: 1-1 Filed: 12/11/20 Page 12 of 12 PagelD #:31

ganited

States of Amer

Gnited States Patent and Trademark Office lly

GRUMPY CAT

Reg, No. 4,907,213
Registered Mar. 1, 2016

Int. Cl.: 31

TRADEMARK
PRINCIPAL REGISTER

 

“Aig ttle, RE Zax.

Director of the United States
Patent and Trademark Office

GRUMPY CAT LIMITED (OHIO LIMITED LIABILITY COMPANY)

COKIA KAMRAN PC

1900 AVENUE OF THE STARS, 251TH FLOOR

LOS ANGELES, CA 900674301

FOR: FOOD FOR ANIMALS, PET FOOD, PET TREATS, IN CLASS 31 (U.S. CLS. | AND 46)
TPIRST USE 7-31-2014, IN COMMERCE 7-31-2014.

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
PICULAR FONT, STYLE, SIZE. OR COLOR.

OWNER OF U.S. REG. NOS. 4,417,549 AND 4,527,097.

NO CLAIM [IS MADE [TO THR EXCLUSIVE RIGHT TO USE "CAI". APART FROM THE
MARK AS STIOWN

SER. NO. 86-4797 11, FILED 12-12-2014

PLIZABTTIEKAJUBI, PXAMINING ATTORNEY
